DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 03/11/2021, claims 1-11 are currently pending, of which claims 1 and 10-11 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphry (US 2019/0188943) in view of Wickett et al (US 2014/0128138)
Regarding claims 1 and 10-11: Humphry discloses a receiving section configured to receive an input of a usage purpose of the information processing device from a user (paragraph [0023], the community gaming panel overlay may comprise a menu that offers one or more different community games and options. The community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc.), or some combination thereof); an identifying section configured to identify a procedure including one or more steps necessary for realizing the usage purpose (paragraph [0023], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games); a first screen generating section configured to generate an operating screen for display on a display device, the operating screen for completing one step in the identified procedure (paragraph [0023], paragraph [0025], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"); and a second screen generating section configured to generate an information screen for display on the display device, the information screen including information regarding the identified procedure (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen);  wherein the operating screen is positioned within an operating region of the display (paragraph [0023], paragraph [0025], Fig. 6, executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"), and the information screen is positioned within a separate information region of the display (paragraph [0092], Fig. 6, reference character 606, It should be noted that the community gaming panel window 606 may provide one or more gaming content, messages, menus, goods and services, and may be customized and provided to the player on the PMD 604), the operating region includes a graphic user interface (GUI) function that permits the user to provide inputs to the information processing device through the operating screen (paragraph [0023], paragraph [0025], Fig. 6, executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"), and
However, Humphry does not specifically disclose that the information region does not include the GUI function, such that the user is not permitted to provide inputs to the information processing device through the information screen.
Wickett discloses an information region which does not include a GUI function, such that the user is not permitted to provide inputs to the information processing device through the information screen (paragraph [0042], Fig. 3, reference character 320, for example, webpage 302 includes the name of the table 312 embedded within the poker table 310. In addition, a community information area 320 describes information about the community).

Regarding claim 2: Humphry discloses that which is discussed above. Humphry further discloses that the receiving section receives the input of the usage purpose on a basis of an uttered voice of the user (paragraph [0023], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games).
Regarding claim 3: Humphry discloses that which is discussed above. Humphry further discloses that the identifying section extracts a step in which input of the user is requested from the one or more steps included in the identified procedure (paragraph [0023], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games), and the second screen generating section generates an information screen including information regarding the extracted step (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen).
Regarding claim 4: Humphry discloses that which is discussed above. Humphry further discloses that the second screen generating section generates an information screen including information indicating the total number of operating screens displayed before realization of the usage purpose (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen).
Regarding claim 5: Humphry discloses that which is discussed above. Humphry further discloses that the second screen generating section generates an information screen including information indicating the number of remaining operating screens to be displayed before realization of the usage purpose (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen).
Regarding claim 6: Humphry discloses that which is discussed above. Humphry further discloses a purpose obtaining section configured to obtain the usage purpose of the information processing device of the user (paragraph [0023], the community gaming panel overlay may comprise a menu that offers one or more different community games and options. The community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc.), or some combination thereof); and a menu generating section configured to generate a menu item related to the usage purpose obtained by the purpose obtaining section (paragraph [0023], paragraph [0025], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"), wherein when the receiving section receives an operation of selecting the menu item, the identifying section identifies the procedure including the one or more steps necessary for realizing the usage purpose associated with the menu item (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen). 
Regarding claim 7: Humphry discloses that which is discussed above. Humphry further discloses that the menu generating section generates menu items different from each other for a plurality of elements included in the usage purpose (paragraph [0023], The community gaming panel overlay may comprise a menu that offers one or more different community games and options. The community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc.), or some combination thereof). 
Regarding claim 8: Humphry discloses that which is discussed above. Humphry further discloses that there is another operating screen displayed temporally before or after the operating screen being displayed, the first screen generating section displays also a part of the another operating screen (paragraph [0076], the player station provides dynamic sounds coupled with attractive multimedia images displayed on one or more of the display devices to provide an audio-visual representation or to otherwise display full-motion video with sound to attract players to the player station).
Regarding claim 9: Humphry discloses that which is discussed above. Humphry further discloses that when the user performs an input not complying with a procedure on the operating screen after the identifying section identifies the procedure, the identifying section identifies a procedure following the operating screen again (paragraph [0023], the community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc., a "Back" selection option (e.g., button) to return to a previous selection option. It should be appreciated that the multiplayer game may include any other suitable buttons, fields, and the like having any other suitable functionality instead of, or in addition to, any of those described above). 

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 03/11/2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn.
Applicant’s arguments, see Remarks, filed 03/11/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new found prior art reference discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715